DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-29 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2251465 (Kozij; the citations of which are taken from the attached translation).
Regarding claim 1, Kozij discloses a tube assembly (see Figures 1-7) comprising:

a base material having a specified mechanical characteristic (metal; see paragraph [0001]); and
a weld interface (see annotated Figure 1 below) at the respective end (see, e.g., Figure 2, where the interfaces meet with weld 5); and
a weld assembly (formed at 5) coupling the base material of each of the first and second tubes, the weld assembly includes at least the weld interfaces of the first and second tubes, the weld assembly having welded and work hardened configurations:
in the welded configuration the first and second tubes proximate the respective ends have an end profile different relative to an overall profile of the first and second tubes (see Figures 1-3, where the tubes taper outward to a larger diameter at the weld interface); and
in the work hardened configuration the respective ends of the first and second tubes having the end profile are deformed relative to the welded configuration, and at least the weld interfaces and the first and second tubes proximate the weld interfaces are work hardened based on the deformation (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 2, Kozij discloses the weld interfaces of the respective first (1) and second (2) tubes are proximate to an inner diameter and an outer diameter of the first and second tubes, and each weld interface includes a weld interface segment extending therebetween (see, e.g., Figure 2, where the interfaces meet with weld 5).
Regarding claim 3, Kozij discloses the weld interface segments are work hardened continuously from proximate the outer diameter to proximate the inner diameter of the first (1) and second (2) tubes (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 4, Kozij discloses the specified mechanical characteristic includes a specified strength (an inherent material characteristic), and the weld assembly in the work hardened configuration, including at least the weld interfaces, includes a work hardened strength (an inherent material characteristic) proximate to the specified strength of the base material.
Regarding claim 6, Kozij discloses the weld assembly includes a weld fusion zone (5) between the weld interfaces (see Figure 2).
Regarding claim 7, Kozij discloses the weld fusion zone (5) includes one or more of an autogenous weld or a weld filler and resolidified base material (see Figure 2 and paragraph [0014]).
Regarding claim 8, Kozij discloses the weld fusion zone (5) includes:
a base weld portion extending along the weld interfaces between inner and outer diameters of the first (1) and second (2) tubes; and
a weld skirt extending over portions of the first and second tubes proximate the weld interfaces (see annotated Figure 1 below).

    PNG
    media_image1.png
    301
    964
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2 of Kozij
Regarding claim 9, Kozij discloses the weld skirt extends over at least a portion of the of weld interfaces proximate one or more of the inner or outer diameters of the first (1) and second (2) tubes (see Figure 2).
Regarding claim 10, Kozij discloses each of the weld interfaces, the weld fusion zone (5) and the first (1) and second (2) tubes proximate the weld interfaces are work hardened based on the deformation (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 11, Kozij discloses the end profile of the first (1) and second (2) tubes proximate the respective ends in the welded configuration is larger than the overall profile of the first and second tubes (see Figures 1-3, where the tubes taper outward to a larger diameter at the weld interface).
Regarding claim 12, Kozij discloses the respective ends of the first (1) and second (2) tubes having the end profile are deformed relative to the welded configuration to match the overall profile of the first and second tubes (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 13, Kozij discloses an umbilical (see paragraph [0002] at “shell and tube heat exchangers) including the tube assembly of claim 1 (see rejection above).
Regarding claim 14, Kozij discloses a method for connecting at least first and second tubes (see Figures 1-7) comprising:
welding first (1) and second (2) tubes at respective ends of the first and second tubes with a weld assembly (formed at 5);
work hardening at least the weld assembly between a welded configuration and a work hardened configuration:
in the welded configuration the first and second tubes proximate the weld assembly have an end profile different relative to an overall profile of the first and second tubes (see Figures 1-3, where the tubes taper outward to a larger diameter at the weld interface); and
in the work hardened configuration the first and second tubes proximate the weld assembly and the weld assembly are deformed relative to the end profile in the welded configuration, and at least the weld assembly is work hardened based on the deformation (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 15, Kozij discloses work hardening at least the weld assembly includes deforming a weld fusion zone (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 16, Kozij discloses work hardening at least the weld assembly includes deforming the weld fusion zone and localized heat affected zones of the first (1) and second (2) tubes proximate to the weld fusion zone (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 17, Kozij discloses work hardening at least the weld assembly includes deforming the weld assembly continuously from proximate outer diameters to proximate inner diameters of the first (1) and second (2) tubes (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 18, Kozij discloses work hardening at least the weld assembly includes deforming the weld assembly continuously from outer diameters to inner diameters of the first (1) and second (2) tubes (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 19, Kozij discloses the first (1) and second (2) tubes include a base material (metal; see paragraph [0001]) having a specified strength (an inherent material characteristic); and
work hardening at least the weld assembly includes work hardening the weld assembly to a work hardened strength (an inherent material characteristic) proximate to the specified strength of the base material (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 20, Kozij discloses changing the end profile of the first (1) and second (2) tubes relative to the overall profile of the first and second tubes (see Figure 3 vs. Figure 5).
Regarding claim 21, Kozij discloses changing the end profile includes compressing or expanding the end profile relative to the overall profile (see Figure 3 vs. Figure 5).
Regarding claim 22, Kozij discloses work hardening at least the weld assembly includes deforming the end profile of the first (1) and second (2) tubes to correspond with the overall profile of the first and second tubes in the work hardened configuration (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 23, Kozij discloses work hardening at least the weld assembly (formed at 5) includes deforming the weld assembly and the end profile of the first (1) and second (2) tubes to correspond with the overall profile of the first and second tubes in the work hardened configuration (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 24, Kozij discloses an umbilical assembly (see Figures 1-7) comprising:
a sheath including an interior passage extending through the sheath (see paragraph [0002] at “shell and tube heat exchangers”);
a plurality of tube assemblies (a known feature of shell and tube heat exchangers) within the interior passage, each of the tube assemblies includes:
at least a first tube (1) and a second (2) tube configured for coupling at respective ends; and
a work hardened weld assembly coupling a base material (metal; see paragraph [0001]) of each of the first and second tubes, the work hardened weld assembly includes:
a weld fusion zone (formed at 5) between weld interfaces (see annotated Figure 1 above) of the first and second tubes, the weld fusion zone extends between inner and outer diameters of the first and second tubes;
the weld interfaces of the first and second tubes; and
wherein the weld fusion zone is work hardened and at least the weld interfaces of the first and second tubes are work hardened between the work hardened weld fusion zone and the base material of the first and second tubes (see Figure 3 vs. Figure 5; see also paragraph [0015]).
Regarding claim 25, Kozij discloses the plurality of tube assemblies includes one or more of flow lines, hydraulic control lines, injection chemical lines, power or data lines or the like (see paragraph [0002] at “shell and tube heat exchangers”).
Regarding claim 26, Kozij discloses the work hardened weld assembly, including at least the weld fusion zone (5) and the weld interfaces (see annotated Figure 1 above), includes a work hardened mechanical characteristic proximate to a specified mechanical characteristic of the base material (an inherent feature of materials).
Regarding claim 28, Kozij discloses the work hardened weld assembly includes welded and work hardened configurations:
in the welded configuration the first and second tubes proximate the respective ends have an end profile different relative to an overall profile of the first (1) and second (2) tubes (see Figures 1-3); and
in the work hardened configuration the respective ends of the first and second tubes having the end profile are deformed relative to the welded configuration, and at least the weld interface segments and the first and second tubes proximate the weld interfaces are work hardened based on the deformation (see Figure 3 vs. Figure 5; see also paragraph [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kozij
Regarding claim 5, Kozij discloses the tube assembly of claim 4, but does not expressly disclose each of the weld assembly in the work hardened configuration and the base material have yield strengths of at least 90,000 psi.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a tube assembly having a work hardened configuration) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube assembly of Kozij such that each of the weld assembly in the work hardened configuration and the base material have yield strengths of at least 90,000 psi, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to optimize the yield strengths based upon the intended application of the tube assembly.
Regarding claim 27, Kozij discloses the umbilical assembly of claim 4, but does not expressly disclose each of the work hardened weld assembly and the base material have yield strengths of at least 90,000 psi.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. an umbilical assembly having a work hardened configuration) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the umbilical assembly of Kozij such that each of the weld assembly in the work hardened configuration and the base material have yield strengths of at least 90,000 psi, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to optimize the yield strengths based upon the intended application of the umbilical assembly.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kozij in view of US 2016/0375518 (Revel-Muroz).
Kozij discloses the work hardened weld assembly includes welded and work hardened configurations:
in the work hardened configuration the weld fusion zone and the weld interface segments are deformed toward the base material, and the weld interface segments are deformed between the fusion zone (5) and the base material of the first (1) and second (2) tubes (see Figure 3 vs. Figure 5), but
Kozij does not expressly disclose in the welded configuration the weld fusion zone is stacked over the weld interface segments and the weld interface segments are stacked over the base material of the first and second tubes.
Revel-Muroz teaches in a welded configuration a weld fusion zone (E) is stacked over weld interface segments and the weld interface segments are stacked over the base material of first and second tubes (see Figure 1). Revel-Muroz teaches this stacking allows the welded configuration to have an optimal structure having high strength to provide for load bearing and reliability (see Abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the umbilical assembly of Kozij, such that in the welded configuration the weld fusion zone is stacked over the weld interface segments and the weld interface segments are stacked over the base material of the first and second tubes, as taught in Revel-Muroz, in order to allow the welded configuration to have an optimal structure having high strength to provide for load bearing and reliability.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
November 16, 2021